SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13D-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) (Amendment No. )* DARKSTAR VENTURES, INC. (Name of Issuer) COMMON STOCK, PAR VALUE $0.0001 (Title of Class of Securities) 237247 101 (CUSIP Number) David Lubin, Esq. David Lubin & Associates, PLLC 10 Union Avenue Suite 5 Lynbrook, New York 11563 (516) 887-8200 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) April 12, 2012 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Sections 240.13d-1(e), 240.13d-1(f) or 240.13d-1 (g), check the following box ¨. Note. Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Section 240.13d-7 for other parties to whom copies are to be sent. (Continued on following pages) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 237247 101 13D Page 2 of5 Pages 1 NAME OF REPORTING PERSON: I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY) Chizkyau Lapin 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Israel NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 65% 14 TYPE OF REPORTING PERSON IN CUSIP NO. 237247 101 13D Page3 of5 Pages ITEM 1. SECURITY AND ISSUER. This Schedule 13D relates to the common stock, par value $0.0001 per share (the “Common Stock”), of Darkstar Venutres, Inc., a Nevada corporation (the “Issuer”). The principal executive offices of the Issuer are located at 410 Park Avenue, 15th floor, New York, New York 10022. ITEM 2. IDENTITY AND BACKGROUND. (a)This Schedule 13D is filed by Chizkyau Lapin (the “Reporting Person”). (b)The Reporting Person’s address is 5 Ariel Street, Jerusalem, Israel. (c)The Reporting Person’s principal occupation is serving as President, Chief Executive Officer, Chief Financial Officer and a director of the Issuer which address is 410 Park Avenue, 15th floor, New York, New York 10022. (d)During the last five years, the Reporting Person has not been convicted in any criminal proceeding. (e)During the last five years, the Reporting Person has not been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f)The Reporting Person is a citizen of Israel. ITEM 3. SOURCE AND AMOUNT OF FUNDS OR OTHER CONSIDERATION. On May 1, 2011, the Issuer issued 6,500,000 shares of common stock to the Reporting Person, its President, Chief Executive Officer, Chief Financial Officer and a director. The shares were issued in consideration for the payment of a purchase price equal to the par value of the shares, $0.0001 per share, which amounted in the aggregate to $650. ITEM 4. PURPOSE OF TRANSACTION. The shares of common stock acquired by the Reporting Person were acquired for investment purposes. The Reporting Person presently does not have any plans or proposals that would relate to or result in any of the matters set forth in subparagraphs (a) - (j) of Item 4 of Schedule 13D. CUSIP NO. 237247 101 13D Page4 of5 Pages ITEM 5. INTEREST IN SECURITIES OF THE ISSUER. (a)As of April 12, 2012, the Reporting Person is deemed the beneficial owner of 6,500,000 shares of the Issuer’s common stock representing 65% of the Issuer’s outstanding common stock based on 10,000,000 shares of common stock outstanding as of April 12, 2012. (b)The Reporting Person has the sole power to vote or to direct the vote of 6,500,000 shares and to dispose of or to direct the disposition of 6,500,000 shares of common stock. (c)During the past 60 days, the Reporting Person affected no transactions in the Issuer’s common stock. (d)No entity or person other than the Reporting Person is known to have the right to receive, or the power to direct the receipt of dividends from, or the proceeds from the sale of, the 6,500,000shares of common stock that are held by the Reporting Person. (e)Not applicable. ITEM 6. CONTRACTS, ARRANGEMENTS, UNDERSTANDINGS OR RELATIONSHIPS WITH RESPECT TO SECURITIES OF THE ISSUER. Not applicable. ITEM 7. MATERIAL TO BE FILED AS EXHIBITS. None. CUSIP NO. 237247 101 13D Page5 of5 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: April 12, 2012 By: /s/ Chizkyu Lapin Chizkyau Lapin
